DETAILED ACTION
The action is a response to an application filed 10/14/2020 in which claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson et al. (Pub. No.: 2013/0242773), herein Wernersson Shen et al. (Pub. No.: 2017/0222693, herein Shen.

	As to claim 1, Wernersson teaches a measurement method carried out by a network device, the method comprising: 
	sending, a channel state information-reference signal (CSI-RS) measurement beam to a terminal device, wherein the CSI-RS measurement beam is obtained by the network device by weighting a CSI-RS by using a beamforming weight, and the beamforming weight is used to perform beamforming on the CSI-RS (Wernersson [0056] and Fig. 6, the eNodeB transmits a plurality of CSI-RS, with each CSI-RS being beamformed in a direction (weighted a CSI-RS); 
	receiving a rank indicator and a channel quality indicator that are determined by the terminal device based on the CSI-RS measurement beam (Wernersson [0056] the eNodeB may configure the user equipment to measure CSI (e.g., RI and CQI) for at least one CSI-RS resource, the eNodeB receives CSI (PMI/RI/CQI) from the user equipment for the transmitted CSI-RS); 
	Wernerson does not teach


	 transmitting, in accordance with the weighting, the downlink channel.  

	
	However Shen does teach

	weighting, a downlink channel based on the rank indicator and the channel quality indicator (Shen [0124] In downlink data signal transmission, the transmission controller 50 gives the set of suitable beamforming weights to the downlink data signals, controls the downlink data signals using the data transmission parameters ( CQI, PMI, and RI) determined based on the CSI); and
	 transmitting, in accordance with the weighting, the downlink channel (Shen [0124] In downlink data signal transmission, the transmission controller 50 gives the set of suitable beamforming weights to the downlink data signals, controls the downlink data signals using the data transmission parameters ( CQI, PMI, and RI) determined based on the CSI);   

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wernersson with Shen, because Shen teaches us [0067] In the first phase, the small cell base station 20 emits beams in various directions, changing between candidate beamforming weights. The candidate beamforming weights are stored in a database in the small cell base station 20 in advance. The user device 30 measures the received power of each beam in order to identify at least one suitable beam.

	As to claim 5, Wernersson teaches a measurement method carried out by a terminal device, the method comprising: 
	receiving, by a terminal device, a channel state information-reference signal (CSI-RS) measurement beam sent by a network device, wherein the CSI-RS measurement beam is obtained by the network device by weighting a CSI-RS by using a beamforming weight, and the beamforming weight (Wernersson [0056] and Fig. 6, the eNodeB transmits a plurality of CSI-RS, with each CSI-RS being beamformed in a direction (weighted a CSI-RS);
	 determining, by the terminal device, a rank indicator and a channel quality indicator based on the CSI-RS measurement beam (Wernersson [0056] the eNodeB may configure the user equipment to measure CSI (e.g., RI and CQI) for at least one CSI-RS resource, the eNodeB receives CSI (PMI/RI/CQI) from the user equipment for the transmitted CSI-RS);  and 

	Wernersson does not teach
	sending, by the terminal device, the rank indicator and the channel quality indicator to the network device, so that the network device weights and transmits a downlink channel, for downlink transmissions, based on the rank indicator and the channel quality indicator.  
	However Shen does teach

	sending, by the terminal device, the rank indicator and the channel quality indicator to the network device, so that the network device weights and transmits a downlink channel, for downlink transmissions, based on the rank indicator and the channel quality indicator (Shen [0124] In downlink data signal transmission, the transmission controller 50 gives the set of suitable beamforming weights to the downlink data signals, controls the downlink data signals using the data transmission parameters ( CQI, PMI, and RI) determined based on the CSI); 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wernersson with Shen for the same reasons stated in claim 1.


	As to claim 8, Wernersson teaches a network device, comprising: 
	a memory storing instructions (Wernersson Fig. 7 memory); and 
	a processor coupled to the memory and configured to execute the instructions to carry out a method comprising (Wernersson Fig. 7 processing circuitry): 
(Wernersson [0056] and Fig. 6, the eNodeB transmits a plurality of CSI-RS, with each CSI-RS being beamformed in a direction (weighted a CSI-RS);, and 
	receive receiving a rank indicator and a channel quality indicator that are determined by the terminal device based on the CSI-RS measurement beam (Wernersson [0056] the eNodeB may configure the user equipment to measure CSI (e.g., RI and CQI) for at least one CSI-RS resource, the eNodeB receives CSI (PMI/RI/CQI) from the user equipment for the transmitted CSI-RS); and 

	Wernerson does not teach

	weight and transmit weighting a downlink channel based on the rank indicator and the channel quality indicator; and transmitting, in accordance with the weighting, the downlink channel.  
	However Shen does teach
	weight and transmit weighting a downlink channel based on the rank indicator and the channel quality indicator (Shen [0124] In downlink data signal transmission, the transmission controller 50 gives the set of suitable beamforming weights to the downlink data signals, controls the downlink data signals using the data transmission parameters ( CQI, PMI, and RI) determined based on the CSI); 
 and
	 transmitting, in accordance with the weighting, the downlink channel (Shen [0124] In downlink data signal transmission, the transmission controller 50 gives the set of suitable beamforming weights to the downlink data signals, controls the downlink data signals using the data transmission parameters ( CQI, PMI, and RI) determined based on the CSI); 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Wernersson with Shen for the same reasons stated in claim 1.

	As to claim 12, Wernersson teaches a terminal device, comprising: 
	a memory storing instructions (Wernersson Fig. 8 memory); and 
	a processor coupled to the memory and configured to execute the instructions to carry out a method comprising (Wernersson Fig. 8 processing circuitry): 
	 receiving a channel state information-reference signal (CSI-RS) measurement beam sent by a network device, wherein the CSI-RS measurement beam is obtained by the network device by weighting a CSI-RS by using a beamforming weight, and the beamforming weight is used to perform beamforming on the CSI-RS (Wernersson [0056] and Fig. 6, the eNodeB transmits a plurality of CSI-RS, with each CSI-RS being beamformed in a direction (weighted a CSI-RS); 
	determining a rank indicator and a channel quality indicator based on the CSI-RS measurement beam (Wernersson [0056] the eNodeB may configure the user equipment to measure CSI (e.g., RI and CQI) for at least one CSI-RS resource, the eNodeB receives CSI (PMI/RI/CQI) from the user equipment for the transmitted CSI-RS);
	Wernerson does not teach
	 and sending the rank indicator and the channel quality indicator to the network device, so that the network device weights and transmits a downlink channel based on the rank indicator and the channel quality indicator.  
	However Shen does teach

	and sending the rank indicator and the channel quality indicator to the network device, so that the network device weights and transmits a downlink channel based on the rank indicator and the channel quality indicator (Shen [0124] In downlink data signal transmission, the transmission controller 50 gives the set of suitable beamforming weights to the downlink data signals, controls the downlink data signals using the data transmission parameters ( CQI, PMI, and RI) determined based on the CSI); 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wernersson with Shen for the same reasons stated in claim 1.


	As to claim 2, the combination of Wernersson and Shen teach the method according to claim 1, wherein the method further comprises: sending, indication information to the terminal device, wherein the indication information indicates a quantity of CSI-RS ports to the terminal device (Wernersson [0067] a two port CSI-RS could be used, where one port may be utilized per polarization. [0068] By configuring a user equipment to measure CSI on at least one relevant CSI-RS the measurement and reporting is based on a small two port CSI-RS [0039] For the purpose of CSI feedback determination, the user equipment assumes that each of the rows corresponds to an antenna port (ports 15-22) on which a CSI-RS port signal is transmitted. The first row represents antenna port 15, the second row represents antenna port 16, and so on. Each CSI-RS port signal is typically transmitted from an antenna of its own, meaning that there is a direct correspondence between a CSI-RS port and a physical antenna)


	As to claim 7, the combination of Wernersson and Shen teach the method according to claim 6, wherein before the determining a first codebook from a first codebook set based on the 3Preliminary AmendmentPatent Application No. 16/833,190 downlink CSI-RS channel matrix, the method further comprises: 
	receiving, indication information sent by the network device, wherein the indication information indicates a quantity of CSI-RS ports (Wernersson [0067] a two port CSI-RS could be used, where one port may be utilized per polarization. [0068] By configuring a user equipment to measure CSI on at least one relevant CSI-RS the measurement and reporting is based on a small two port CSI-RS)
 and 
	determining the first codebook set based on the quantity of CSI- RS ports (Wernersson [0050] Existing precoder codebooks in different standards have been designed for conventional antenna arrays. For example, in LTE Release 10 and beyond, precoder codebooks for 2, 4 or 8 Tx antennas are supported. There is thus a precoder codebook suitable for each antenna array type. Hence, when using, for example, a 2 Tx antenna array, the standard is designed to use the 2 Tx codebook)


	As to claim 9, the combination of Wernersson and Shen teach the network device according to claim 8, wherein the processor is further configured to execute the instructions to carry out:
(Wernersson [0067] a two port CSI-RS could be used, where one port may be utilized per polarization. [0068] By configuring a user equipment to measure CSI on at least one relevant CSI-RS the measurement and reporting is based on a small two port CSI-RS [0039] For the purpose of CSI feedback determination, the user equipment assumes that each of the rows corresponds to an antenna port (ports 15-22) on which a CSI-RS port signal is transmitted. The first row represents antenna port 15, the second row represents antenna port 16, and so on. Each CSI-RS port signal is typically transmitted from an antenna of its own, meaning that there is a direct correspondence between a CSI-RS port and a physical antenna)
  

	As to claim 14, the combination of Wernersson and Shen teach the terminal device according to claim 13, wherein the processor is further configured to execute  the instructions to carry out: 
	 receiving indication information sent by the network device, wherein the indication information indicates  a quantity of CSI-RS ports to the terminal device (Wernersson [0067] a two port CSI-RS could be used, where one port may be utilized per polarization. [0068] By configuring a user equipment to measure CSI on at least one relevant CSI-RS the measurement and reporting is based on a small two port CSI-RS [0039] For the purpose of CSI feedback determination, the user equipment assumes that each of the rows corresponds to an antenna port (ports 15-22) on which a CSI-RS port signal is transmitted. The first row represents antenna port 15, the second row represents antenna port 16, and so on. Each CSI-RS port signal is typically transmitted from an antenna of its own, meaning that there is a direct correspondence between a CSI-RS port and a physical antenna)
 and 
	determining the first codebook set based on the indication information (Wernersson [0050] Existing precoder codebooks in different standards have been designed for conventional antenna arrays. For example, in LTE Release 10 and beyond, precoder codebooks for 2, 4 or 8 Tx antennas are supported. There is thus a precoder codebook suitable for each antenna array type. Hence, when using, for example, a 2 Tx antenna array, the standard is designed to use the 2 Tx codebook)





Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson, Shen and Noh et al. (Pub. No.: 2018/0034527), herein Noh.
	As to claim 3, Wernersson and Shen teach the method according to claim 2,
	Wernersson and Shen do not teach
	 wherein before the sending, indication information to the terminal device, the method further comprises: 
	determining the quantity of CSI-RS ports based on at least one of the group consisting of: 
	a quantity of receive antennas of the terminal device 
	a load of a cell in which the terminal device is located; and 
	a distance between the network device and the terminal device.  

	However Noh does teach
	wherein before the sending, indication information to the terminal device, the method further comprises: 
	determining the quantity of CSI-RS ports based on at least one of the group consisting of: 
	a quantity of receive antennas of the terminal device (Noh [0008] the CSI-RSs are transmitted using a plurality of antenna ports, and a number of a plurality of antenna ports is determined in accordance with antenna array configurations included in reference CSI-RS configurations and [0013] wherein an antenna port number of the CSI-RS transmitted to the terminal is determined based on a component CSI-RS configuration and a maximum number of CSI-RS antenna ports that the terminal is capable of receiving);  
	a load of a cell in which the terminal device is located; and 
	a distance between the network device and the terminal device.  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wernersson and Shen with Noh, because Noh teaches us [0008] Another aspect of the 
	Claim 10 is rejected for the same reasons stated in claim 3.



Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson, Shen and Stirling-Gallacher et al. (Pub. No.: 2017/0317866), herein SG.
	As to claim 4, the combination of Wernersson and Shen teach the method according to claim 1, 
	Wernersson and Shen do not teach
	wherein before the sending, a channel state information-reference signal CSI-RS measurement beam to a terminal device, the method further comprises: 
	receiving an uplink sounding reference signal SRS sent by the terminal device; and 
	determining, the beamforming weight based on the SRS.  

	However SG does teach

	wherein before the sending, a channel state information-reference signal CSI-RS measurement beam to a terminal device, the method further comprises: 
(SG [0039] Thereafter, the UE transmits uplink beamformed SRS messages 640 to the base station); and 
	determining, the beamforming weight based on the SRS (SG [0039] The base station then selects, or otherwise generates, a beam (codebook or non-codebook) based on the received uplink SRS messages 640, and uses the selected/generated beam to transmit mmWave beamformed data transmissions 650 to the UE)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Wernersson and Shen with SG, because SG teaches us [0036] At step 520, the UE selects a subset of beam directions for SRS transmission from the set of beam directions available to the UE based on the one or more signals, for example based on the downlink signals associated with the best received signal quality.

Claim 11 is rejected for the same reasons stated in claim 4.
	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson, Shen and Nam et al. (Pub. No,: 2014/0192917), herein Nam.
As to claim 6, the combination of Wernersson and Shen teach the method according to claim 5, 

Wernersson and Shen do not teach
	wherein the determining, , a rank indicator and a channel quality indicator based on the CSI-RS measurement beam comprises: 
	determining, a downlink CSI-RS channel matrix based on the CSI-RS measurement beam	
	determining, a first codebook from a first codebook set based on the downlink CSI-RS 	channel matrix, wherein the first codebook set comprises at least one of the group consisting of: 


	However Nam does teach
wherein the determining, , a rank indicator and a channel quality indicator based on the CSI-RS measurement beam comprises: 
	determining, a downlink CSI-RS channel matrix based on the CSI-RS measurement beam	(Nam [0010] a channel matrix estimated based on CSI-RS)
	determining, a first codebook from a first codebook set based on the downlink CSI-RS 	channel matrix, wherein the first codebook set comprises at least one of the group consisting of: 
	a block identity matrix codebook and a precoding matrix indicator PMI codebook; and 	determining, the rank indicator and the channel quality indicator based on the first codebook (Nam [0129] The UE calculates RI/PMI /CQI by using the codebook for 2 antenna ports)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Wernersson and Shen with Nam because Nam teaches us [0097] the present disclosure may significantly simplify the codebook design for high-dimension MIMO, i.e., eNB is equipped with many antennas (P>8),
Claim 13 is rejected for the same reasons stated in claim 6.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467